Appeal from a dependency award to decedent’s mother. The family consisted of the father, who between February 17, 1939, and February 3, 1940, earned $1,176.26; a sister who between May 1, 1939, and February 14, 1940, earned $350.01, which she necessarily used for personal expenses including clothing; and the mother who was unemployed outside the home. Decedent each week contributed money to the mother. The amount varied in accordance with his earnings. During the later months of bis life he contributed ten dollars a week. Dependency was established. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.